 



AMENDMENT NO. 4 TO

LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO. 4 TO LOAN AND SECURITY AGREEMENT AND CONSENT (this “Amendment
No. 4”) is entered into as of November 8, 2019, by and among Wireless Telecom
Group, Inc., a New Jersey corporation (“WTG”), BOONTON ELECTRONIC CORPORATION, a
New Jersey corporation (“Boonton”), MICROLAB/FXR LLC, a New Jersey limited
liability company (“Microlab” and, together with WTG and Boonton, collectively,
“Borrowers”), and BANK OF AMERICA, N.A. (“Lender”). Capitalized terms used but
not otherwise defined herein shall have the respective meanings ascribed to such
terms in the Loan Agreement.

 

RECITALS

 

WHEREAS, Borrowers and Lender have entered into a Loan and Security Agreement,
dated as of February 16, 2017 (as amended, restated, supplemented and otherwise
modified from time to time in accordance with its provisions, the “Loan
Agreement”);

 

WHEREAS, Borrowers have requested that Lender agree, and Lender has agreed, to
amend the Loan Agreement on the terms and subject to the conditions set forth
herein; and

 

WHEREAS, pursuant to Section 12.1.2 of the Loan Agreement, the amendments and
consents requested by Borrowers must be contained in a written agreement signed
by Borrowers and Lender;

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

SECTION 1. CONFIRMATION BY BORROWERS OF OBLIGATIONS.

 

Borrowers hereby acknowledge, confirm and agree that, as of November 8, 2019,
Borrowers are indebted to Lender for Revolver Loans in the aggregate outstanding
principal amount of $2,464,146.57, the Term Loan in the aggregate outstanding
principal amount of $342,000.00 and Letters of Credit in the aggregate
outstanding face amount of $0, together with interest accrued and accruing
thereon. The foregoing amounts do not include other fees, expenses and other
amounts that are chargeable or otherwise reimbursable under the Loan Agreement.
Borrowers do not have any rights of offset, defenses, claims or counterclaims
with respect to any of the Obligations.

 

SECTION 2. ACKNOWLEDGMENTS.

 

2.1 Acknowledgment of Security Interests. Borrowers hereby acknowledge, confirm
and agree that Lender, for the benefit of Secured Parties, has and shall
continue to have valid, enforceable and perfected first priority Liens, subject
to Permitted Liens, upon and security interests in the Collateral of Borrowers
heretofore granted to Lender, for the benefit of Secured Parties, pursuant to
the Loan Documents or otherwise granted to or held by Lender, for the benefit of
Secured Parties, and upon and in which Lender, for the benefit of Secured
Parties, presently has perfected first priority Liens and security interests.

 

2.2 Binding Effect of Documents. Each Borrower hereby acknowledges, confirms and
agrees that: (a) each of the Loan Documents to which it is a party has been duly
executed and delivered, and each is in full force and effect as of the date
hereof, (b) the agreements and obligations of each Borrower contained in the
Loan Documents and in this Amendment constitute the legal, valid and binding
obligations of each Borrower, enforceable against it in accordance with their
respective terms, and each Borrower has no valid defense to the enforcement of
such obligations, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the rights of creditors
generally and to the effect of general principles of equity whether applied by a
court of law or equity, and (c) Lender is and shall be entitled to the rights,
remedies and benefits provided for in the Loan Documents and applicable law.

 

   

 



 

SECTION 3. AMENDMENTS. Effective as of the date hereof:

 

3.1 The definition of “Term Loan Maturity Date” now appearing in Section 1.1 of
the Loan Agreement is hereby amended and restated in its entirety to read as
follows:

 

“Term Loan Maturity Date: March 31, 2020.”

 

SECTION 4. REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

Each Borrower hereby represents, warrants and covenants with and to Lender as
follows:

 

4.1 Representations in Loan Documents. Each of the representations and
warranties made by or on behalf of such Borrower to Lender in any of the Loan
Documents was true and correct in all material respects when made (except for
those representations and warranties that are already qualified by concepts of
materiality or by express thresholds, which representations and warranties shall
be true and correct in all respects) and is true and correct in all material
respects on and as of the date of this Amendment with the same full force and
effect as if each of such representations and warranties had been made by or on
behalf of such Borrower on the date hereof and in this Amendment (other than
such representations and warranties that relate solely to a specific prior
date).

 

4.2 Binding Effect of Documents. This Amendment and the other Loan Documents
have been duly executed and delivered to Lender by such Borrower and are in full
force and effect, as modified hereby.

 

4.3 No Conflict, Etc. The execution, delivery and performance of this Amendment
by such Borrower will not violate or cause a default under any applicable law or
material contract of such Borrower and will not result in, or require, the
creation or imposition of any Lien on any of its properties or revenues, other
than Permitted Liens.

 

4.4 No Default or Event of Default. No Default or Event of Default exists
immediately prior to the execution of this Amendment and no Default or Event of
Default will exist immediately after the execution of this Amendment and the
other documents, instruments and agreements executed and delivered in connection
herewith.

 

4.5 Additional Events of Default. Any misrepresentation by such Borrower, or any
failure of such Borrower to comply with the covenants, conditions and agreements
contained in any Loan Document, herein or in any other document, instrument or
agreement at any time executed and/or delivered by such Borrower with, to or in
favor of Lender shall, subject to the terms and provisions of the Loan Agreement
and the other Loan Documents, constitute an Event of Default hereunder, under
the Loan Agreement and the other Loan Documents.

 

4.6 Certificate of Beneficial Ownership.

 

(a) As of the Effective Date (as hereinafter defined), the information included
in the Beneficial Ownership Certification is true and correct in all respects.

 

(b) Promptly following any request therefor, Borrowers shall provide information
and documentation reasonably requested by Lender for purposes of compliance with
applicable “know your customer” requirements under the PATRIOT Act, the
Beneficial Ownership Regulation or other applicable anti-money laundering laws.

 

 2 

 



 

SECTION 5. CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.

 

This Amendment shall become effective upon the date (the “Effective Date”) on
which Lender shall have received:

 

(a) this Amendment, in form and substance satisfactory to Lender in its sole
discretion, duly authorized, executed and delivered by each Borrower and Lender;
and

 

(b) (i) an amendment fee in the amount of $10,000, which fee shall be earned in
full as of the Effective Date and shall be non-refundable, and (ii) all other
fees required to be paid, and all expenses for which invoices have been
presented, in each case in connection with this Amendment (including reasonable
fees, disbursements and other charges of counsel to Lender).

 

SECTION 6. PROVISIONS OF GENERAL APPLICATION.

 

6.1 Effect of this Amendment. Except as modified pursuant hereto, and pursuant
to the other documents, instruments and agreements executed and delivered in
connection herewith, no other changes or modifications to the Loan Documents are
intended or implied and in all other respects the Loan Documents are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date hereof. To the extent of conflict between the terms of this
Amendment and the other Loan Documents, the terms of this Amendment shall
control. Any Loan Document amended hereby shall be read and construed with this
Amendment as one agreement.

 

6.2 Costs and Expenses. Borrowers absolutely and unconditionally agree to pay to
Lender, on demand by Lender at any time and as often as the occasion therefor
may require, whether or not all or any of the transactions contemplated by this
Amendment are consummated: all reasonable fees and disbursements of any counsel
to Lender in connection with the preparation, negotiation, execution, or
delivery of this Amendment and any agreements delivered in connection with the
transactions contemplated hereby and all reasonable out-of-pocket expenses which
shall at any time be incurred or sustained by Lender or its directors, officers,
employees or agents as a consequence of or in any way in connection with the
preparation, negotiation, execution, or delivery of this Amendment and any
agreements prepared, negotiated, executed or delivered in connection with the
transactions contemplated hereby.

 

6.3 No Third Party Beneficiaries. The terms and provisions of this Amendment
shall be for the benefit of the parties hereto and their respective successors
and assigns; no other person, firm, entity or corporation shall have any right,
benefit or interest under this Amendment.

 

6.4 Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Amendment.

 

6.5 Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

 

6.6 Merger. This Amendment sets forth the entire agreement and understanding of
the parties with respect to the matters set forth herein. This Amendment cannot
be changed, modified, amended or terminated except in a writing executed by the
party to be charged.

 

6.7 Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment
and the other documents, and no investigation by Lender or any closing shall
affect the representations and warranties or the right of Lender to rely upon
them.

 

 3 

 



 

6.8 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment.

 

6.9 Reviewed by Attorneys. Each Borrower represents and warrants to Lender that
it (a) understands fully the terms of this Amendment and the consequences of the
execution and delivery of this Amendment, (b) has been afforded an opportunity
to have this Amendment reviewed by, and to discuss this Amendment and each
document executed in connection herewith with, such attorneys and other persons
as such Borrower may wish, and (c) has entered into this Amendment and executed
and delivered all documents in connection herewith of its own free will and
accord and without threat, duress or other coercion of any kind by any Person.
The parties hereto acknowledge and agree that neither this Amendment nor the
other documents executed pursuant hereto shall be construed more favorably in
favor of one than the other based upon which party drafted the same, it being
acknowledged that all parties hereto contributed substantially to the
negotiation and preparation of this Amendment and the other documents executed
pursuant hereto or in connection herewith.

 

6.10 Governing Law; Consent to Jurisdiction and Venue.

 

(a) THIS AMENDMENT, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES
(BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

 

(b) EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER THE STATE OF NEW
YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY HERETO, AND AGREES THAT
ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH
BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.3.1 OF THE LOAN AGREEMENT.
Nothing herein shall limit the right of Lender to bring proceedings against any
Obligor in any other court, nor limit the right of any party to serve process in
any other manner permitted by Applicable Law. Nothing in this Amendment shall be
deemed to preclude enforcement by Lender of any judgment or order obtained in
any forum or jurisdiction.

 

6.11 Waivers. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER
WAIVES (A) THE RIGHT TO TRIAL BY JURY (WHICH LENDER HEREBY ALSO WAIVES) IN ANY
PROCEEDING OR DISPUTE OF ANY KIND RELATING IN ANY WAY HERETO; (B) PRESENTMENT,
DEMAND, PROTEST, NOTICE OF PRESENTMENT, DEFAULT, NON-PAYMENT, MATURITY, RELEASE,
COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF ANY COMMERCIAL PAPER, ACCOUNTS,
DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND GUARANTIES AT ANY TIME HELD BY LENDER
ON WHICH A BORROWER MAY IN ANY WAY BE LIABLE, AND HEREBY RATIFIES ANYTHING
LENDER MAY DO IN THIS REGARD; (C) NOTICE PRIOR TO TAKING POSSESSION OR CONTROL
OF ANY COLLATERAL; (D) ANY BOND OR SECURITY THAT MIGHT BE REQUIRED BY A COURT
PRIOR TO ALLOWING LENDER TO EXERCISE ANY RIGHTS OR REMEDIES; (E) THE BENEFIT OF
ALL VALUATION, APPRAISEMENT AND EXEMPTION LAWS; (F) ANY CLAIM AGAINST LENDER, ON
ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) IN ANY WAY RELATING TO
ANY ENFORCEMENT ACTION, OBLIGATIONS, LOAN DOCUMENTS OR TRANSACTIONS RELATING
THERETO; AND (G) NOTICE OF ACCEPTANCE HEREOF. Each Borrower acknowledges that
the foregoing waivers are a material inducement to Lender entering into this
Amendment and that Lender are relying upon the foregoing in their dealings with
Borrowers. Each Borrower has reviewed the foregoing waivers with its legal
counsel and knowingly and voluntarily has waived its jury trial and other rights
following consultation with legal counsel. In the event of litigation, this
Amendment may be filed as a written consent to a trial by the court.

 

6.12 Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute but one and the same agreement. In making proof
of this Amendment, it shall not be necessary to produce or account for more than
one counterpart hereof signed by each of the parties hereto. Delivery of an
executed counterpart of this Amendment electronically or by facsimile shall be
effective as delivery of an original executed counterpart of this Amendment.

 

[Signature page follows]

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

  WIRELESS TELECOM GROUP, INC.         By: /s/ Michael Kandell        Name:
Michael Kandell   Title: Chief Financial Officer         BOONTON ELECTRONIC
CORPORATION         By: /s/ Michael Kandell   Name: Michael Kandell   Title:
Chief Financial Officer         MICROLAB/FXR LLC         By: /s/ Michael Kandell
  Name: Michael Kandell   Title: Chief Financial Officer         BANK OF
AMERICA, N.A.         By: /s/ Galina Evelson   Name: Galina Evelson   Title:
Vice President

 

   

 

 